 In the Matter of AMERICAN CAN COMPANYandFEDERAL LABOR UNIONNo. 22940, AFFILIATED WITH THE AMERICAN FEDERATION OF LABORCaseNo. B-3424.-Decided January 7, 194 .Investigation and Certification of Representatives:stipulation for certificationupon consent election.Mr. Robert Frazer,for the Board.Mr. B. A. Fleury,of Savannah, Ga., for the Company.Mr. George H. McGee,of Savannah, Ga., for the Union.Mr. Robert E. Tillman,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn November 3 and 26, 1941, respectively, Federal Labor UnionNo. 22940, affiliated with the American Federation of Labor, hereincalled the Union, filed with the Regional Director for the TenthRegion (Atlanta, Georgia) a petition and amended petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of the American Can Company, herein calledthe Company, engaged in manufacturing and selling metal containersat Savannah, Georgia,'and requesting an investigation and certifica-tion of representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On November 24,1941, the Company, the Union, and the Regional Director enteredinto a "STIPULATION FOR CERTIFICATION UPON CONSENT ELECTION." OnNovember 27, 1941, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act, and ArticleIII, Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.Pursuant to the stipulation, an election by secret ballot was con-ducted on December 3, 1941, under the direction and supervision of the38 N. L. R. B., No. 15.57 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegional Director, among all employees at the Savannah Plant ex-cepting office and clerical workers, supervisors, inspectors and salariedemployees, to determine whether or not they desired to be representedby the Union.On December 6, 1941, the Regional Director issuedand duly served upon the parties an Election Report on the ballot.No objections to the conduct of the ballot or the Election Report havebeen filed by any of the parties.In his Election Report the Regional Director reported as followsconcerning the balloting and its results :Total on eligibility list------------------------------------- 112Total ballots cast-------------------------------------------97Total ballots challenged-------------------------------------0Total blank ballots-----------------------------------------0Total void ballots-------------------------------------------0Total valid votes counted----------------------------------- 97Votes cast for Federal Labor Union No. 22940, affiliated withthe American Federation of Labor-------------------------88Votes cast against Federal Labor Union No. 22940, affiliatedwith the American Federation of Labor--------------------9Upon the basis of the stipulation, the Election Report, and the entirerecord in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of American Can Company at its plant inSavannah, Georgia, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.All employees of the Savannah Plant of the Company, except-ing office and clerical workers, supervisors, inspectors and salariedemployees, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the National LaborRelations Act.3.Federal Labor Union No. 22940, affiliated with the AmericanFederation of Labor, has been designated and selected by a majorityof the employees in the above unit as their representative for the pur-poses of collective bargaining, and is the exclusive representative ofall employees in said unit within the meaning of Section 9 (a) of theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, AMERICAN CAN COMPANY59IT IS HEREBY CERTIFIED that Federal Union No. 22940, affiliated withthe American Federation of Labor, has been designated and selectedby a majority of all employees of the Savannah Plant of the AmericanCan Company, excluding office and clerical workers, supervisors, in-spectors, and salaried employees, as their representative for the pur-poses of collective bargaining, and that, pursuant to Section 9 (a)of the Act, Federal Labor Union No. 22940, affiliated with the Ameri-can Federation of Labor, is the exclusive representative of all suchemployees for the purposes of collective bargaining in respect to ratesof pay, wages, hours of employment, and other conditions ofemployment.I